


EXHIBIT 10.2






Dated September 24 2013






BETWEEN




PEABODY HOLDINGS (GIBRALTAR) LIMITED


as Grantor




-and-






CITIBANK, N.A.


as Administrative Agent




                                         




SHARE CHARGE


relating to shares in
PEABODY INVESTMENTS (GIBRALTAR) LIMITED
                                                  __


















--------------------------------------------------------------------------------




INDEX


Clause     Heading    Page No.


1.    INTERPRETATION    1
2.    PAYMENTS     4
3.    SECURITY    4
4.    REPRESENTATIONS AND WARRANTIES    4
5.    UNDERTAKINGS    6
6.    EVENTS OF DEFAULT    7
7.    DIVIDENDS AND VOTING    8
8.    WHEN SECURITY BECOMES ENFORCEABLE    9
9.    ENFORCEMENT OF SECURITY    9
10.    RECEIVER    11
11.    POWERS OF RECEIVER    12
12.    APPLICATION OF PROCEEDS    13
13.    DELEGATION    14
14.    FURTHER ASSURANCES    14
15.    POWER OF ATTORNEY    15
16.    PRESERVATION OF SECURITY    15
17.    RELEASE    17
18.    ADMINISTRATIVE AGENT    18
19.    ASSIGNMENTS AND TRANSFERS    18
20.    ADDITIONAL PROVISIONS    18
21.    NOTICES    18
22.    GOVERNING LAW    18
23.     JURISDICTION    20
24.    COUNTERPARTS    21








--------------------------------------------------------------------------------




EXHIBIT 10.2


THIS DEED is dated September 24 2013 (this “Deed”)


BETWEEN:


(1)
PEABODY HOLDINGS (GIBRALTAR) LIMITED, incorporated in Gibraltar on the 22nd
August 2006 under the Companies Act, and is a company limited by shares with
Registration Number 96950 with registered offices at 10/8 International
Commercial Centre, Casemates Square, Gibraltar (the “Grantor”); and



(2)
CITIBANK, N.A., as administrative agent for the Secured Creditors (as defined
below) (together with its successors and assigns, in such capacity, the
“Administrative Agent”, which expression includes any person which is for the
time being the Administrative Agent (or a co-trustee of the Administrative
Agent) for the Secured Creditors).



BACKGROUND:


(1)
Reference is made to the Amended and Restated Credit Agreement dated as of the
date hereof (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among Peabody Energy Corporation, as borrower (the
“Borrower”), the Administrative Agent as Administrative Agent, Swing Line, L/C
Issuer and Lender, the other Lenders and the other parties party thereto.

(2)
It is a condition precedent under the Credit Agreement that the Shares (as
defined below) be charged in favour of the Administrative Agent.

(3)
The Security created by or pursuant to this Deed is to be administered by the
Administrative Agent in accordance with the terms of the Credit Agreement and
this Deed.

IT IS AGREED as follows:


1.    INTERPRETATION


1.1    Definitions


In this Deed:


“Act” means the Conveyancing and Law of Property Act 1881 as amended by the Land
Law and Conveyancing Act of Gibraltar.


“Cash Management Obligations” shall have the meaning given to such term in the
Credit Agreement.


“Company” shall mean Peabody Investments (Gibraltar) Limited, a company
incorporated in Gibraltar with registered number 96951 and registered office
situate at 10/8 International Commercial Centre, Casemates Square, Gibraltar.


“Credit Agreement” shall have the meaning provided in the recitals of this Deed.




--------------------------------------------------------------------------------






“Discharge of the Secured Obligations” means (a) Payment in Full and (b) with
respect to any Cash Management Obligations and Swap Obligations guaranteed under
Section 2.1(a) of the Guaranty, (i) payment in full of such obligations (other
than in respect of contingent obligations, indemnities and expenses related
thereto that are not then payable or in existence), (ii) the entry by the
Guarantors into an amendment, amendment and restatement or replacement of this
Guaranty in connection with a refinancing or replacement of the Obligations that
guarantees such Cash Management Obligations and Swap Obligations on
substantially the same terms as the refinanced or replaced Obligations or in
substantially the same manner as this Guaranty or (iii) the guarantee by the
Borrower of such Cash Management Obligations and Swap Obligations or the
provision by the Borrower of other credit support arrangements for the benefit
of the Qualified Counterparties with respect to such obligations that are
reasonably satisfactory to them (it is understood that the Administrative Agent
may rely, without further inquiry, on a certificate of a Responsible Officer of
the Borrower to establish that the requirements of this clause (b) have been
satisfied).


“Dividends”means all dividends, interest and other income paid or payable in
respect of the Shares or any Security Assets.


“Event of Default” shall have the meaning given to such term in the Credit
Agreement and shall also include the event listed in Clause 6.2.
“Guarantors” shall have the meaning given to such term in the Credit Agreement.


“Guaranty” shall have the meaning given to such term in the Credit Agreement.


“Obligations” shall have the meaning given to such term in the Credit Agreement.


“Payment in Full” shall have the meaning given to such term in the Credit
Agreement.


“Permitted Liens” means the Liens permitted under Section 7.01 of the Credit
Agreement.


“Receiver” means a receiver and manager or (if the Administrative Agent so
specifies in the relevant appointment) a receiver, in either case appointed
under this Deed.


“Related Rights” means any dividend, interest or other distribution paid or
payable in relation to any Share and any rights, money or property accruing or
offered at any time in relation to such Shares by way of redemption,
substitution, exchange, bonus or preference, under option rights or otherwise.


“Qualified Counterparty” means any Person who is a counterparty to a Specified
Cash Management Agreement or Secured Hedge Agreement.


“Requirement of Law” shall have the meaning given to such term in the Credit
Agreement.
“Secured Creditors” shall mean the Lenders, L/C Issuers, Swing Line Lender and
Administrative Agent and each Qualified Counterparty.
“Secured Hedge Agreement” means any Swap Contract evidencing Swap Obligations.


“Secured Obligations” shall have the meaning given to such term in the Credit
Agreement.

2

--------------------------------------------------------------------------------






“Security” means the security created by this Deed.


“Security Assets” means the Shares and the Related Rights.


“Security Interest” means any mortgage, charge, pledge, lien, encumbrance, right
of set off or any security interest howsoever created or arising.


“Shares” means 130 ordinary shares with a par value of US$1.00 in the Company
legally and beneficially owned by the Grantor and 195 Redeemable Preference
Shares with a par value of US$1.00 in the Company legally and/or beneficially
owned by the Grantor. For avoidance of doubt, it is understood that such shares
shall at all times represent no more than 65% of the Equity Interests of the
Company.


“Specified Cash Management Agreement” shall have the meaning given to such term
in the Credit Agreement.


“Swap Obligations” shall have the meaning given to such term in the Credit
Agreement.


1.2    Construction


(a)
Capitalised terms defined in the Credit Agreement have, unless expressly defined
in this Deed, the same meaning in this Deed.



(b)
The charge granted by the Grantor under this Deed is given by the Grantor as
beneficial owner.



(c)
A reference in this Deed to any assets includes, unless the context otherwise
requires, present and future assets.



(d)
Words importing the masculine gender shall include females.



(e)
The headings and sub-headings to this Deed are inserted only for reference to
the provisions hereof and shall not affect the construction of such provisions.



(f)
Unless a contradictory indication appears, any reference in this deed to a
“person” shall be construed as a reference to any Person as defined in the
Credit Agreement.

(g)
Unless a contradictory indication appears, any reference in this deed to the
“winding‑up”, “dissolution” or “administration” of a company or corporation
shall be construed so as to include any equivalent or analogous proceedings
under the law of the jurisdiction in which such company or corporation is
incorporated or any material jurisdiction in which such company or corporation
carries on business, including the seeking of liquidation, winding‑up,
reorganisation, dissolution, administration, arrangement, adjustment, protection
from creditors or relief of debtors.

(h)
Unless otherwise stated, any reference in this Deed to any agreement or document
(including any reference to this Deed) shall be construed as a reference to such
agreement or document as amended, supplemented or otherwise modified from time
to time.


3

--------------------------------------------------------------------------------






(i)
A certificate of the Administrative Agent as to the amount of any Obligation
owed shall be prima facie evidence (absent manifest error) of the existence and
amount of such Obligation.



(j)
Any reference in this Deed to a statute or statutory provision shall, unless the
contrary is indicated, be construed as a reference to such statute or statutory
provision as the same shall have been or may be amended or re-enacted.



(k)
If the Administrative Agent requires the Shares or any other asset to be
registered in the name of a nominee for the Administrative Agent, any reference
in this Deed to the Administrative Agent shall, if the context so permits or
requires, be construed as a reference to each of the Administrative Agent and
such nominee.



(l)
Any references in this Deed to the Grantor shall include its respective
successors and assignees to the extent permitted under the Credit Agreement and
this Deed.



(m)
This Deed is a Loan Document.



(n)
It is intended that this document takes effect as a deed notwithstanding the
fact that a party may only execute this document under hand.



2.    PAYMENTS


2.1    Payments


Any payment made by the Grantor under this Deed shall be made free and clear of
and without any deduction for, or on account of, any set-off or counterclaim.


3.    SECURITY


The Grantor, as continuing security for the payment, performance and discharge
of all the Secured Obligations, charges by way of fixed charge in favour of the
Administrative Agent, to hold the same on trust for the Secured Creditors on the
terms set out in this Deed and the Credit Agreement, all the Security Assets.
Notwithstanding anything to the contrary, in no event shall more than 65% of the
Equity Interests of the Company be subject to a Security Interest in favour of
the Administrative Agent.


4.    REPRESENTATIONS AND WARRANTIES


4.1     Representations and Warranties


The Grantor makes the representations and warranties set out in this Clause 4 to
the Administrative Agent.



4

--------------------------------------------------------------------------------




4.2    Legal validity


This Deed constitutes, or when executed in accordance with its terms will
constitute, the legal, valid and binding obligations of the Grantor, enforceable
in accordance with its terms except to the extent that the enforceability
thereof may be limited by applicable bankruptcy, insolvency, reorganisation,
moratorium or similar laws generally affecting creditor’s rights and by
equitable principles (regardless of whether enforcement is sought in equity or
law) and a valid lien on the Shares and no limit on the Grantor’s powers will be
exceeded as a result of the grant of the Security or the performance of its
obligations hereunder.


4.3    Non‑conflict


Neither the execution, delivery or performance by the Grantor under this Deed,
nor compliance by it with the terms and provisions thereof, nor the consummation
of the transactions contemplated herein or therein, will:
(i)
except as could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, contravene any applicable law, statute, rule or
regulation, or any order, writ, injunction or decree of any Governmental
Authority binding on the Grantor;

(ii)
except as could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, conflict with or result in any breach or
contravention of, or the creation of, any Lien (except for any Liens that may
arise under the Loan Documents) under, or require any payment to be made under
any Contractual Obligation to which the Grantor is a party or affecting the
Grantor or the properties of the Grantor or any of its Subsidiaries; or

(iii)
violate any provision of the constitutional documents, statutes or Memorandum
and Articles of Association of the Grantor.



4.4    Authorisations


No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority and subject to the registration
of this Deed at Companies House in Gibraltar, no material approval, consent,
exemption, authorization, or other action by, or notice to, or filing with any
other Person, in each case, is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, the Grantor of
this Deed, except for those approvals, consents, exemptions, authorizations or
other actions which have already been obtained, taken, given or made and are in
full force and effect.


4.5    The Shares


As of the date hereof:


(a)    The Grantor is the sole legal and beneficial owner of the Shares;


(b)
The Shares and, to the extent applicable, the other Security Assets, are fully
paid up and constitute 65% of the entire issued share capital in the Company;
and



(c)
The Shares are duly issued and non-assessable.


5

--------------------------------------------------------------------------------






4.6    Other Security Interest


The Security Assets are free from any Security Interest, except for
non-consensual Liens arising by operation of law and pari passu or junior
Permitted Liens under Sections 7.01(t) and 7.01(u) of the Credit Agreement.


4.7    Times for making representations and warranties


4.7.1    The representations and warranties set out in this Clause 4 are made:


(a)
on the date of this Deed; and



(b)
shall survive the execution of each Security Document until the Payment in Full.



4.7.2
Each representation and warranty under this Deed is deemed to be repeated by the
Grantor on the date of each Credit Extension and, if required by the Credit
Agreement, on each Incremental Facility Effective Date and Incremental
Commitment Effective Date.



4.7.3
When a representation and warranty is deemed to be repeated, it is applied to
the circumstances existing at the time of repetition.



5.    UNDERTAKINGS


5.1    Duration


The undertakings in this Clause 5 remain in force until the Payment in Full.


5.2    Deposit of Shares


The Grantor shall:


(a)
upon the execution of this Deed, immediately deposit with the Administrative
Agent or, as the Administrative Agent may direct, all original certificates and
other documents of title or evidence of ownership in relation to the Security
Assets in the name of the Grantor;



(b)
upon the execution of this Deed, immediately deposit with the Administrative
Agent or, as the Administrative Agent may direct, undated stock transfer forms
of the Security Assets duly executed by the Grantor in blank;



(c)
upon the execution of this Deed, immediately deposit an executed and undated
letter of resignation from each director of the Company in the form set out in
Schedule 1;



(d)
upon the execution of this Deed, a signed, undated shareholder proxy in favour
of the Administrative Agent in the form set out in Schedule 2; and




6

--------------------------------------------------------------------------------




(e)
on the Security constituted by this Deed becoming enforceable forthwith procure
that the Administrative Agent (or the Administrative Agent’s nominee) is
registered as the holder of the Shares in the register of members of the Company
and is issued certificates in respect of such Shares.



5.3    Calls and other obligations


(a)
The Administrative Agent shall not be required to perform or fulfil any
obligations of the Grantor in respect of the Security Assets or to make any
payment, or to make any enquiry as to the nature or sufficiency of any payment
received by it or the Grantor, or to present or file any claim or take any other
action to collect or enforce the payment of any amount to which it may have been
or to which it may be entitled under this Deed at any time or times.



(b)
After the Security becomes enforceable, if the Administrative Agent (or the
Administrative Agent’s nominee) in its capacity as registered holder of the
Shares receives an offer of rights to subscribe for Shares it shall notify the
Grantor and the Grantor shall be entitled to sell (or allow to be sold) such
rights nil paid and apply the proceeds in accordance with Clause 13, provided
that if the Grantor put the Administrative Agent in sufficient funds within the
period allowed for the acceptance of such rights the Administrative Agent (or
the Administrative Agent’s nominee) shall take up such rights and the shares so
subscribed shall form part of the Security Assets provided that at all times no
more than 65% of the issued share capital of the Company shall be charged to the
Administrative Agent.



(c)
The Grantor must promptly deposit an executed and undated letter of resignation
from each newly appointed director of the Company in the form set out in
Schedule 1.



(d)
The Grantor must on each occasion on which the Company issues and/or allots
further shares to the Grantor:



(i)
promptly deposit with the Administrative Agent or, as the Administrative Agent
may direct, all original certificates and other documents of title or evidence
of ownership in relation to the Security Assets in the name of the Grantor;



(ii)
promptly deposit with the Administrative Agent or, as the Administrative Agent
may direct, undated stock transfer forms of the Security Assets duly executed by
the Grantor in blank.



(e)
The Administrative Agent is not obliged to:



(i)
perform any obligation of the Chargor;



(ii)
make any payment; or




7

--------------------------------------------------------------------------------




(iii)
make any enquiry as to the nature or sufficiency of any payment received by it
or the Chargor,



in respect of any Security Assets.


5.4    Grantor to be brought back to Good-Standing


The Grantor undertakes that it will procure that it shall, no later than 16 July
2014, deliver all annual returns to the Registrar of Companies in Gibraltar and
pay all filing fees (including penalties) for all calendar years which are due.


6.    EVENT OF DEFAULT


6.1
Without prejudice to the Events of Default set out in the Credit Agreement, the
event of circumstances set out in Clause 6.2 is an immediate Event of Default
for all purposes under the Credit Agreement.



6.2
The Grantor by no later than 16 July 2014, fails to deliver all annual returns
to the Registrar of Companies in Gibraltar and pay all filing fees (including
penalties), for all calendar years which are due .



6.3
For the avoidance of doubt, the Event of Default set out in Clause 6.2 becomes
an Event of Default under the Credit Agreement immediately on its occurrence
without any cure period, notwithstanding any cure period provided in Section
8.01(c) of the Credit Agreement.



7.    DIVIDENDS AND VOTING


7.1    Prior to an Event of Default


(a)
Unless and until there shall have occurred and be continuing an Event of Default
and the Administrative Agent shall have notified the Grantor of the exercise of
its rights under this Clause 7, the Grantor shall be entitled to exercise all
voting and other rights in relation to the Shares.



(b)
Unless and until there shall have occurred and be continuing an Event of Default
and the Administrative Agent shall have notified the Grantor of the exercise of
its rights under this Clause 7, the Grantor shall be entitled to receive and
retain all Dividends.



7.2
While an Event of Default has Occurred and is Continuing



At any time while there shall have occurred and be continuing an Event of
Default and the Administrative Agent shall have notified the Grantor of the
exercise of its rights under this Clause 7, the Administrative Agent shall be
entitled to cause the Shares to be registered in its name and may (in the name
of the Grantor and otherwise without further consent or authority from the
Grantor) take any of the following actions in its sole discretion:


(a)
exercise or refrain from exercising any voting rights in respect of the Shares
and revoke, or cause to be revoked, any proxies given pursuant to Clause 7.1.




8

--------------------------------------------------------------------------------




(b)
apply all dividends, interest and other monies arising from the Shares in
accordance with Section 8.04 of the Credit Agreement as if they were proceeds of
sale under this Deed.



(c)
exercise or refrain from exercising the rights of a legal owner of the Shares,
including the right, in relation to the Company, to participate in:



(i)
the reconstruction, amalgamation, sale or other disposal of the Shares
(including the exchange, conversion or reissue of any Shares as a consequence
thereof),



(ii)
the realisation, modification or variation of any rights or liabilities
attaching to any such Shares,



(iii)
the exercise, renunciation or assignment of any right to subscribe for any such
Shares, and

(iv)
exercise (or enable its nominee or nominees to exercise) any other rights or
powers attaching to the Security Assets,



in each case in such manner and on such terms as the Administrative Agent may be
so directed by the Required Lenders, and all rights resulting from any such
action shall form part of the Security Assets, without any further consent or
authority on the part of the Grantor and irrespective of any direction given by
the Grantor.


At any time while there shall have occurred and be continuing an Event of
Default and the Administrative Agent shall have notified the Grantor of the
exercise of its rights under Clause 6, if any Security Asset remains registered
in the name of the Grantor, the Grantor irrevocably appoints the Administrative
Agent or its nominee as its proxy to exercise all voting rights in respect of
those Security Assets at any time after this Deed has become enforceable.


8.    WHEN SECURITY BECOMES ENFORCEABLE


(a)
The Security constituted by this Deed shall become immediately enforceable and
the power of sale and other powers conferred by Section 19 of the Act, as varied
or amended by this Deed, shall be immediately exercisable, in each case, upon
the occurrence of an Event of Default and for so long as such Event of Default
is continuing.



(b)
After the Security constituted by this Deed has become enforceable, the
Administrative Agent may enforce all or any part of the Security in any manner
as directed in accordance with the Credit Agreement.



9.    ENFORCEMENT OF SECURITY


9.1    General


(a)
For the purposes of all powers implied by statute, the Secured Obligations are
deemed to have become due on the date of this Deed. For the avoidance of doubt
nothing in this Clause creates an Event of Default (including the Secured
Obligations being deemed to have become due).


9

--------------------------------------------------------------------------------






(b)
Section 20 of the Act (restricting the power of sale) and Section 17 of the Act
(restricting the right of consolidation) do not apply to the Security
constituted by this Deed.



9.2    Shares


After the security constituted by this Deed has become enforceable, the
Administrative Agent may exercise (in the name of the Grantor and without any
further consent or authority on the part of the Grantor) any powers or rights
which may be exercised by the person or persons in whose name any Share are
registered or who is the holder of any of them or otherwise (including all the
powers given to trustees by the Trustees Act of Gibraltar in respect of
securities or property subject to a trust) including (without limitation):


(a)
to sell, transfer, assign, exchange or otherwise dispose of all or any of the
Security Assets in any manner permitted by law upon such terms as the
Administrative Agent shall in the exercise of its reasonable discretion
determine in accordance with the Credit Agreement;



(b)
collect, recover or compromise and give a good discharge for any moneys payable
to the Grantor in respect of the Security Assets or in connection with them; and



(c)
act generally in relation to the Security Assets in such manner as the
Administrative Agent is directed in accordance with the Credit Agreement.



9.3    No liability as mortgagee in possession


Neither the Administrative Agent nor any Receiver will be liable, by reason of
entering into possession of a Security Asset, to account as mortgagee in
possession or for any loss on realisation or for any default or omission for
which a mortgagee in possession might be liable for any reason other than for
their own bad faith, gross negligence or wilful misconduct.


9.4    Agent of the Grantor


Each Receiver is deemed to be the agent of the Grantor for all purposes and
accordingly is deemed to be in the same position as a Receiver duly appointed by
a mortgagee under the Act. The Grantor alone shall be responsible for his
contracts, engagements, acts, omissions, defaults and losses and for liabilities
incurred by him and the Administrative Agent shall not incur any liability
(either to the Grantor or to any other person) by reason of the Administrative
Agent making his appointment as a Receiver or for any other reason other than
for their own bad faith, gross negligence or wilful misconduct.


9.5    Privileges


At any time while there shall have occurred and be continuing an Event of
Default, each Receiver and the Administrative Agent is entitled to all the
rights, powers, privileges and immunities conferred by the Act on mortgagees and
receivers when such receivers have been duly appointed under the Act, except
that Section 20 of the Act does not apply.



10

--------------------------------------------------------------------------------




9.6    Protection of third parties


Save for the Grantor, no person (including a purchaser) dealing with the
Administrative Agent or a Receiver or its or his agents will be concerned to
enquire:


(a)
whether the Secured Obligations have become payable; or



(b)
whether any power which the Administrative Agent or the Receiver is purporting
to exercise has become exercisable or is being properly exercised; or



(c)
whether any money remains due under the Credit Agreement; or



(d)
how any money paid to the Administrative Agent or to the Receiver is to be
applied.



9.7    Other powers


At any time while there shall have occurred and be continuing an Event of
Default and the Administrative Agent shall have notified the Grantor of the
exercise of its rights under Clause 7, to the extent not prohibited by the
Credit Agreement, the Administrative Agent may:


(a)
do all other acts and things which it may reasonably consider desirable or
necessary for realising any Security Asset or incidental or conducive to any of
the rights, powers or discretions conferred upon it under or by virtue of this
Deed;



(b)
exercise in relation to any Security Asset all the powers, authorities and
things which it would be capable of exercising if it were the absolute
beneficial owner of that Security Asset; and



(c)    use the name of the Grantor for any of the above purposes.


10.    RECEIVER


10.1    Appointment of Receiver


At any time after the security constituted by this Deed becomes enforceable, the
Administrative Agent may without further notice appoint under seal or in writing
under its hand any one or more persons to be a Receiver of all or any part of
the Security Assets in like manner in every respect as if the Administrative
Agent had become entitled under the Act to exercise the power of sale conferred
under the Act.


10.2    Removal


The Administrative Agent may by writing under its hand (subject to any
requirement for an order of the court in the case of a Collateral receiver or
similar appointment in Gibraltar):


(a)
remove any Receiver appointed by it; and




11

--------------------------------------------------------------------------------




(b)
whenever it deems it expedient, appoint a new Receiver in the place of any
Receiver whose appointment may for any reason have terminated.



10.3    Remuneration


The Administrative Agent may fix any reasonable and documented remuneration of
any Receiver appointed by it.


10.4    Relationship with Administrative Agent


To the fullest extent permitted by law, any right, power or discretion conferred
by this Deed (either expressly or impliedly) upon a Receiver of the Security
Assets may after the security created by this Deed becomes enforceable be
exercised by the Administrative Agent in relation to any Security Asset without
first appointing a Receiver or notwithstanding the appointment of a Receiver.


10.5    Limitation of Liability


The Administrative Agent shall not be in any way liable or responsible to the
Grantor or any third party for any loss or liability arising from any act,
default, omission or misconduct on the part of the Receiver for any reason other
than its own bad faith, gross negligence or wilful misconduct.


11.    POWERS OF RECEIVER


11.1    General


(a)
Each Receiver has, and is entitled to exercise, all of the rights, powers and
discretions set out below in this Clause 11 in addition to those conferred by
the Act on any receiver appointed under the Act.



(b)
If there is more than one Receiver holding office at the same time, each
Receiver may (unless the document appointing him states otherwise) exercise all
of the powers conferred on a Receiver under this Deed individually and to the
exclusion of any other Receivers.



11.2    Receiver’s Powers


At any time while there shall have occurred and be continuing an Event of
Default and the Administrative Agent shall have appointed and not removed a
Receiver, a Receiver may:


(a)    Take immediate possession of, get in and collect any Security Assets.


(b)
Carry on the business of the Grantor as it relates to the Security Assets as he
thinks fit.



(c)
Appoint and discharge managers, officers, agents, accountants, servants, workmen
and others for the purposes of this Deed upon reasonable and documented terms as
to remuneration or otherwise and discharge any such persons appointed by the
Grantor.




12

--------------------------------------------------------------------------------




(d)
Sell, exchange, convert into money and realise any Security Asset by public
auction or private contract and generally in any manner and on any terms which
he thinks proper. The consideration for any such transaction may consist of
cash, debentures or other obligations, shares, stock or other valuable
consideration and any such consideration may be payable in a lump sum or by
instalments spread over such period as he thinks fit.



(e)
Settle, adjust, refer to arbitration, compromise and arrange any claims,
accounts, disputes, questions and demands with or by any person who is or claims
to be a creditor of the Grantor or relating in any way to any Security Asset.



(f)
Bring, prosecute, enforce, defend and abandon all actions, suits and proceedings
in relation to any Security Asset which may seem to him to be expedient.



(g)
Give valid receipts for all moneys and execute all assurances and things which
may be proper or desirable for realising any Security Asset.



(h)
Delegate his powers in accordance with Clause 14.



(i)
Do all other acts and things which he may consider desirable or necessary for
realising any Security Asset or incidental or conducive to any of the rights,
powers or discretions conferred on a Receiver under or by virtue of this Deed,
and



(j)
exercise in relation to any Security Asset all the powers, authorities and
things which he would be capable of exercising if he were the absolute
beneficial owner of the same,



and may use the name of the Grantor for any of the above purposes.


12.    EXPENSES AND INDEMNITY


The Grantor must:


(a)
to the extent that the Borrower is required to make payment thereof pursuant to
Section 10.04(a) of the Credit Agreement, pay all costs and expenses (including
legal fees) incurred in connection with this Deed by the Administrative Agent,
attorney, manager, agent or other person appointed by the Administrative Agent
under this Deed including any arising from any actual or alleged breach by any
person of any law or regulation, whether relating to the environment or
otherwise but excluding any costs and expenses incurred as a result of the
fraud, gross negligence or wilful default of the Administrative Agent, attorney,
manager or other person; and



(b)
to the extent that the Borrower is required pursuant to Section 10.04(b) of the
Credit Agreement to indemnify the parties listed in Section 12(a), keep each of
them indemnified against any loss or liability incurred by it in connection with
any litigation, arbitration or administrative proceedings concerning this
Security.






13

--------------------------------------------------------------------------------




13.    APPLICATION OF PROCEEDS


The proceeds received by the Administrative Agent or any Receiver in respect of
any sale of, collection from or other realization upon all or any part of the
Security Assets pursuant to the exercise by the Administrative Agent of its
remedies shall be applied, together with any other sums then held by the
Administrative Agent pursuant to this Deed, in accordance with Section 8.04 of
the Credit Agreement.


14.    DELEGATION


The Administrative Agent and any Receiver may delegate by power of attorney or
in any other manner to any person any right, power or discretion exercisable by
the Administrative Agent under this Deed. Any such delegation may be made upon
the terms (including power to sub‑delegate) and subject to any regulations which
the Administrative Agent or such Receiver (as the case may be) may think fit.
Neither the Administrative Agent nor any Receiver will be in any way liable or
responsible to the Grantor for any loss or liability arising from any act,
default, omission or misconduct on the part of any such delegate or sub‑delegate
save in the case of fraud or bad faith, wilful misconduct or gross negligence by
the Administrative Agent or the Receiver.


15.    FURTHER ASSURANCES


The Grantor shall, at its own expense, take whatever action may be required
under applicable law or that the Administrative Agent or a Receiver may
reasonably require and request in writing for:


(a)
creating, perfecting or protecting the Security intended to be created by this
Deed over any Security Asset;



(b)
if the Security becomes enforceable, facilitating the realisation of any
Security Asset or the exercise of any right, power or discretion exercisable, by
the Administrative Agent or any Receiver or any of its or their delegates or
sub‑delegates in respect of any Security Asset,



including after the Security becomes enforceable, the execution of any transfer,
conveyance, assignment or assurance of any Security Asset whether to the
Administrative Agent or to its nominees, and the giving of any notice, order or
direction and the making of any registration, which in any such case, the
Administrative Agent may think expedient (at the reasonable and documented
expense of the Grantor); and


(c)
creating and perfecting security in favour of the Administrative Agent
(equivalent to the security intended to be created by this Deed) over all
present and future shares and any related rights relating to the Company that
are required to be subjected to this Deed pursuant to the Credit Agreement,



including the re-execution of this Deed and the giving of any notice and the
making of any filing or registration which, in any such case, the Administrative
Agent may think expedient in the exercise of its reasonable discretion.





14

--------------------------------------------------------------------------------




16.    POWER OF ATTORNEY


The Grantor, by way of security, irrevocably appoints the Administrative Agent,
each Receiver and any of their delegates or sub‑delegates to be their respective
attorneys to take any action during the continuance of the Event of Default
which the Grantor is obliged to take under this Deed, including without
limitation under Clause 14, and to take such other action and to execute any
other document as the Administrative Agent may deem necessary in its sole
discretion to exercise its rights under this Deed. The Grantor ratifies and
confirms whatever any attorney does or purports to do pursuant to its
appointment under this Clause.


17.    PRESERVATION OF SECURITY


17.1    Continuing security


The Security constituted by this Deed shall be a continuing security and will
extend to the ultimate balance of the Secured Obligations regardless of any
intermediate payment or satisfaction of the whole or any part of the Secured
Obligations (other than a Discharge of the Secured Obligations).


17.2
Reinstatement



(a)
If any discharge (whether in respect of the obligations of any or all of the
Loan Parties or any security for those obligations or otherwise) or arrangement
is made in whole or in part on the faith of any payment, security or other
disposition which is avoided or must be restored on insolvency, liquidation or
otherwise without limitation, the liability of the Grantor under this Deed will
continue as if the discharge or arrangement had not occurred.



(b)
Each Lender may concede or compromise any claim that any payment, security or
other disposition is liable to avoidance or restoration.



17.3    Waiver of defences


Subject to Clause 18 and any act expressly releasing or otherwise exonerating
the Grantor from its obligations under this Deed or affecting such obligations,
the obligations of the Grantor under this Deed and this security shall not be
affected by any act, omission or circumstances which, but for this provision,
might operate to release or otherwise exonerate the Grantor from its obligations
under this Deed or affect such obligations in whole or in part, including but
not limited to (whether or not known to the Lenders or the Administrative
Agent):


(a)
any time or waiver granted to, or composition with, any or all of the Loan
Parties or other person (other than one granted by the Administrative Agent);



(b)
the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against, or security over
assets of, any or all of the Loan Parties or other person or any non‑presentment
or non‑observance of any formality or other requirement in respect of any
instruments or any failure to realise the full value of any security;




15

--------------------------------------------------------------------------------




(c)
any incapacity or lack of powers, authority or legal personality of or
dissolution or change in the members or status of, any or all of the Loan
Parties or any other person;



(d)
any amendment, supplement or other modification of the Credit Agreement (other
than to the extent expressly contemplated by the terms of any such amendment,
supplement or other modification);



(e)
any unenforceability, illegality, frustration or invalidity of any obligation of
any person under the Credit Agreement as if there were no unenforceability,
illegality or invalidity; and



(f)
any postponement, discharge, reduction, non‑provability or other similar
circumstance affecting any obligation of any or all of the Loan Parties
resulting from any insolvency, liquidation or dissolution proceedings or from
any law, regulation or order so that each such obligation shall for the purposes
of the Grantor’s obligations under this Deed be construed as if there were no
such circumstance.



17.4    Immediate recourse


The Grantor waives any rights it may have of first requiring the Administrative
Agent (or any trustee or agent on its behalf) to proceed against or enforce any
other rights or security or claim payment from any person before claiming from
the Grantor under this Deed.


17.5    Appropriations


Until Discharge of the Secured Obligations, the Administrative Agent (or any
trustee or nominee on its behalf) may:


(a)
refrain from applying or enforcing any other moneys, security or rights held or
received by the Administrative Agent (or any trustee or agent on its behalf) in
respect of those amounts, or apply and enforce the same in such manner and order
as it sees fit (whether against those amounts or otherwise) and the Grantor
shall not be entitled to the benefit of the same; and



(b)
hold in a suspense account any moneys received from the Grantor or on account of
the liability of the Grantor under this Deed.



It is understood, for avoidance of doubt, that the Administrative Agent shall
not have any of the foregoing rights unless there shall have occurred and be
continuing an Event of Default and the Administrative Agent shall have notified
the Grantor of the exercise of its rights under Clause 7.


17.6    Non-competition


Until a Discharge of the Secured Obligations, the Grantor shall not, during an
Event of Default and after a claim has been made or by virtue of any payment or
performance by it under this Deed:



16

--------------------------------------------------------------------------------




(a) be subrogated to any rights, security or moneys held, received or receivable
by any Lender (or any trustee or agent on its behalf) or be entitled to any
right of contribution or indemnity in respect of any payment made or moneys
received on account of the Grantor’s liability under this Deed;


(b) claim, rank, prove or vote as a creditor of any or all of the Loan Parties
in competition with any Lender (or any trustee or agent on its behalf); or


(c) receive, claim or have the benefit of any payment, distribution or security
from or on account of any or all of the Loan Parties, or exercise any right of
set-off as against any or all of the Loan Parties.


If an Event of Default shall have occurred and be continuing, the Grantor shall
hold in trust for and forthwith pay or transfer to the Administrative Agent any
payment or distribution or benefit of security received by it contrary to this
Deed.


17.7    Additional security


The security granted by this Deed is in addition to and is not in any way
prejudiced by any other security now or subsequently held by the Administrative
Agent for any of the Secured Obligations; provided that in no event shall more
than 65% of the Equity Interests of the Company be subject to a Security
Interest.


18.    RELEASE


(a)
This Deed shall remain in full force and effect and be binding in accordance
with and to the extent of its terms upon the Grantor and the successors and
assigns thereof and shall inure to the benefit of the Administrative Agent and
the other Secured Creditors and their respective successors, endorsees,
transferees and assigns until the Discharge of the Secured Obligations.



(b)
If any of the Shares shall be Disposed of by the Grantor in a transaction
expressly permitted by the Credit Agreement, then, the Administrative Agent, at
the request and sole expense of the Grantor shall execute and deliver to the
Grantor all releases or other documents reasonably necessary or desirable for
the release of the Liens created hereby on such Shares provided that the Grantor
shall have delivered to the Administrative Agent, at least ten (10) Business
Days prior to the date of the proposed release, a written request for release
identifying the Grantor and Shares to be released, together with a certification
by the Borrower stating that such transaction is in compliance with the Credit
Agreement and the other Loan Documents and that the proceeds of such Disposition
will be applied in accordance therewith.



(c)
In connection with the foregoing, the Administrative Agent shall execute and
deliver to the Grantor, at the Grantor’s expense, all documents that the Grantor
shall reasonably request (without recourse and without representation and
warranty of any kind (either express or implied)), in writing, to evidence the
foregoing. Any execution and delivery of documents pursuant to this Clause 18
shall be without recourse to or warranty by the Administrative Agent.




17

--------------------------------------------------------------------------------




19.    ADMINISTRATIVE AGENT


19.1    Declaration of Trust


The Administrative Agent declares itself trustee of the Security created or
purported to be created pursuant to this Deed to hold the same on trust for the
Secured Creditors on the terms and subject to the conditions set out in this
Deed and the Credit Agreement.


19.2    Rights of Administrative Agent


In this Clause any reference to the Administrative Agent’s Rights is a reference
to the rights, powers, authorities, discretions, privileges and immunities (a)
which a gratuitous trustees have or may have in Gibraltar (referred to below as
the Administrative Agent’s “Rights”) and (b) which (by way of supplement to the
Trustee Act) are set out below.


(a)
The Administrative Agent may exercise any of its Rights and perform any of its
duties, obligations and responsibilities under this Deed to the extent provided
in Section 9.05 of the Credit Agreement.



(b)
The Administrative Agent will hold in accordance with this Deed all items of the
Security Assets at any time received under this Deed for the benefit of the
Secured Creditors. It is expressly understood, acknowledged and agreed by each
Secured Party that by accepting the benefits of this Deed each such Secured
Party acknowledges and agrees that the obligations of the Administrative Agent
as holder of the Security Assets and interests therein and with respect to the
disposition thereof, and otherwise under this Deed, are only those expressly set
forth in this Deed and in the Credit Agreement.



(c)
Notwithstanding anything to the contrary in this Deed, the Credit Agreement
shall govern the exercise of rights and the enforcement of remedies hereunder by
the Administrative Agent and the Secured Creditors. In the event of any conflict
between the terms of this Deed and the Credit Agreement, the Credit Agreement
shall govern.



20.    ASSIGNMENTS AND TRANSFERS


Except as permitted by the Credit Agreement, the rights of the Grantor and
Administrative Agent under this Deed are not assignable or transferable and each
such party agrees that it will not purport to assign or transfer all or any of
such rights except as permitted by the Credit Agreement.


21.    ADDITIONAL PROVISIONS


21.1     Partial Invalidity


If at any time any provision of this Deed is or becomes illegal, invalid or
unenforceable in any respect or any or all of the Security is or becomes
ineffective in any respect under the law of any jurisdiction, such illegality,
invalidity, unenforceability or ineffectiveness shall not affect:



18

--------------------------------------------------------------------------------




(a)
the legality, validity or enforceability of the remaining provisions of this
Deed or the effectiveness in any other respect of such Security; or



(b)
the legality, validity or enforceability of such provision or the effectiveness
of such Security under the laws of any other jurisdiction.



21.2    Avoided Payments


If any amount paid to any Secured Party under the Credit Agreement is avoided or
otherwise set aside on the liquidation or administration of the person by whom
such amount was paid, then for the purposes of this Deed, such amount shall be
regarded as not having been paid. No interest shall accrue on any such amount
unless such amount is so avoided or set aside.


21.3    Currency Conversion and Currency Indemnity


If the Administrative Agent so notifies a Grantor in writing, at the
Administrative Agent’s sole and absolute discretion, payments under this Deed
shall be the Dollar Equivalent of such payments or any portion thereof which are
denominated in an Alternative Currency, determined as of the date payment is
made. If any claim arising under or related to this Deed is reduced to judgment
and the amount of such judgment is denominated in a currency (the “Judgment
Currency”) other than the currencies in which the Obligations are denominated
(collectively the “Obligations Currency”), for purposes hereof the amount of the
judgment shall be the Obligations Currency equivalent of the judgment in the
Judgment Currency, determined as of the date of judgment and calculated at the
spot rate for the purchase of the Obligations Currency with the Judgment
Currency quoted by the Administrative Agent in the place of the Administrative
Agent’s choice at or about 8:00 a.m. in the jurisdiction of the Obligations
Currency on the date for determination specified above. The Grantor shall
indemnify the Credit Parties and hold the Credit Parties harmless from and
against all loss or damage resulting from any change in exchange rates between
the date any claim is reduced to judgment and the date of payment thereof by the
Grantor and, if the amount of the Obligations Currency so purchased is greater
than the amount of the judgment in the Obligations Currency on the date the
claim is reduced to judgment (calculated as set forth in the above sentence) as
a result of any change in exchange rates between the date of payment of any
claim by the Grantor and the date such claim is reduced to judgment, the Credit
Parties agree to return the amount of any excess to the Grantor (or to any other
Person who may be entitled thereto under applicable law).


21.4    Rights Cumulative


The rights and remedies provided by this Deed are cumulative and not exclusive
of any rights or remedies provided by law.


21.5    Amendments


None of the terms and conditions of this Deed may be changed, waived, modified
or varied in any manner whatsoever except in accordance with the Credit
Agreement.



19

--------------------------------------------------------------------------------




21.6    Indemnity


The Grantor agrees to indemnify and hold harmless the Administrative Agent and
its successors and assigns in the same manner as the Borrower indemnifies such
parties under Section 10.04(b) of the Credit Agreement.


22.    NOTICES


All communications and notices to the Administrative Agent and the Grantor
hereunder shall (except as otherwise expressly permitted herein) be given as
provided in the Credit Agreement and in the case of the Grantor, notice shall be
sent to the registered office of the Grantor with a copy to: Suite 1, Burns
House, 19 Town Range, Gibraltar and Peabody Investments Corporation, 701 Market
St. MO 63101 Attn: Kenneth L. Wagner Fax: (314) 342-3419 / James A. Tichenor
Fax: (314) 342-3419 (or such other address as to which the Grantor shall notify
the Administrative Agent).


23.    GOVERNING LAW


This Deed is governed by, and construed in accordance with the laws of
Gibraltar.


24.    JURISDICTION


24.1    Courts of Gibraltar


The Grantor and the Administrative Agent irrevocably agree that the courts of
Gibraltar shall have jurisdiction to hear and determine any suit, action or
proceedings, and to settle any disputes, which may arise out of or in connection
with this Deed (respectively “Proceedings” and “Disputes”) and, for such
purposes, irrevocably submits to the jurisdiction of such courts.


24.2    Appropriate Forum


The Grantor irrevocably waives any objection which they might now or thereafter
have to Proceedings being brought or Disputes settled in the courts of Gibraltar
and agrees not to claim that any such court is not a convenient or appropriate
forum.


24.3    Service of Process


The Grantor agrees that the process by which Proceedings are begun may be served
on it by being delivered in connection with any Proceedings in Gibraltar to the
Grantor c/o Triay Stagnetto Neish, Burns House, 19 Town Range, Gibraltar. If the
appointment of the person mentioned in this Clause ceases to be effective, the
Grantor shall promptly appoint another person in Gibraltar to accept service of
process on its behalf in Gibraltar and if it fails to do so within 15 days the
Administrative Agent shall be entitled to appoint such a person by notice to the
Grantor.


24.4    Proceedings in Other Jurisdictions


Nothing in Clause 24.1 (Courts of Gibraltar) shall (and nor shall it be
construed so as to) limit the right of the Administrative Agent to take
Proceedings against the Grantor in any other court of competent jurisdiction nor
shall the taking of Proceedings in any one or more jurisdictions

20

--------------------------------------------------------------------------------




preclude the taking of Proceedings in any other jurisdiction (whether
concurrently or not) if not to the extent permitted by applicable law. This
Clause 24.4 is for the benefit of the Administrative Agent only.


24.5    General Consent


The consents generally in respect of any Proceedings to the giving of any relief
or the issue of any process in connection with such Proceedings including the
making, enforcement or execution against any property whatsoever (irrespective
of its use or intended use) of any order or judgement which may be made or given
in such Proceedings.


25.    COUNTERPARTS


This Deed may be executed in counterparts and both such counterparts taken
together shall be deemed to constitute one and the same instrument.




This Deed has been entered into as a deed on the date stated at the beginning of
this Deed.







21

--------------------------------------------------------------------------------




SIGNATORIES




EXECUTED as a DEED by    
PEABODY HOLDINGS (GIBRALTAR) LIMITED
acting by:    


Director     /s/ Michael Mahtani








Director/Secretary /s/ Paul Bowling









22

--------------------------------------------------------------------------------




EXECUTED as a DEED by    
THE ADMINISTRATIVE AGENT
as Administrative Agent


By:         /s/ Christopher Wood
Name:        Christopher Wood
Title:        Managing Director & Vice President
Address:    1st Floor, 390 Greenwich 10013
New York, NY 10013




Fax Number:    (212) 723-8590
Attention:    Christopher Wood









23

--------------------------------------------------------------------------------




SCHEDULE 1
FORM OF DIRECTOR'S LETTER OF RESIGNATION


To: The Directors
Peabody Investments (Gibraltar) Limited
10/8 International Commercial Centre
Casemates Square
Gibraltar


Dated: ________________


Dear Sirs


Letter of Resignation as a Director
I am writing to resign as a director of the Company. I irrevocably confirm that
I have no claims (whether under common law, contract, equity, statute or
otherwise and whether present, future, actual, contingent or otherwise) against
the Company, or its directors, officers, employees or shareholders in respect of
loss of office as a director of the Company or to any claim for compensation for
arrears of pay. To the extent that any such claim(s) may exist, I irrevocably
and unconditionally waive it or them and release the Company and its directors,
officers, employees and shareholders from any liability in respect thereof.
I also confirm that there is no outstanding agreement under which the Company
has or could have any debt, liability or other obligation to me.
This resignation is to be effective as at the date hereof. You are hereby
authorised to complete and date this letter by dating the same at any time after
you are notified by CITIBANK, N.A.
that an Event of Default (as defined in the Credit Agreement in turn defined in
the Share Charge between PEABODY HOLDINGS (GIBRALTAR) LIMITED as Grantor and
CITIBANK, N.A. as Administrative Agent dated the ____ day of September 2013) has
occurred.
Yours faithfully
_______________________________


SIGNED, SEALED and DELIVERED AS A DEED
by
[Director]
In the presence of:
_______________________________


SIGNATURE OF WITNESS
Name:
Address:
Occupation:



24

--------------------------------------------------------------------------------




SCHEDULE 2


IRREVOCABLE PROXY AND POWER OF ATTORNEY


We, PEABODY HOLDINGS (GIBRALTAR) LIMITED, a company incorporated with limited
liability in Gibraltar whose registered office is at 10/8 International
Commercial Centre, Casemates Square, Gibraltar, being the owner and registered
holder of 130 ordinary shares with a par value of US$1.00 and 195 Redeemable
Preference Shares with a par value of US$1.00 in Peabody Investments (Gibraltar)
Limited of 10/8 International Commercial Centre, Casemates Square, Gibraltar
(“the Company”) which shares have been pledged to CITIBANK, N.A. of [ADDRESS]
(the “Administrative Agent”) pursuant to the Share Charge dated ____ September
2013 hereby make, constitute and appoint CITIBANK, N.A., to be our true and
lawful Proxy and Attorney with full power to appoint a nominee or nominees to
act hereunder from time to time, to waive due notice of all or any annual and
extraordinary general meetings of the Company, to requisition, convene and
attend such Meetings and to vote in respect of our said shares in the Company,
either at all such Meetings or by signing or ratifying resolutions in writing of
the shareholders of the Company, with the same force and effect as we, as the
said owner and registered holder of the said shares, and we undertake to ratify
and agree to everything which the said Proxy and Attorney or its nominee or
nominees shall do or cause to be done by virtue hereof.


This Proxy and Power of Attorney shall be irrevocable save with the consent of
CITIBANK, N.A. and is given by way of security to secure the performance of
obligations owed by PEABODY HOLDINGS (GIBRALTAR) LIMITED to CITIBANK, N.A. under
the Share Charge between PEABODY HOLDINGS (GIBRALTAR) LIMITED as Grantor and
CITIBANK, N.A. as Administrative Agent dated the ____ day of September 2013.


This Proxy and Power of Attorney shall be governed by Gibraltar law and is
irrevocable and shall remain irrevocable as long as the aforesaid Share Charge
is in force.


IN WITNESS whereof this Instrument has been duly executed as a deed this ____
day of September 2013.


SIGNED as a DEED by
PEABODY HOLDINGS (GIBRALTAR) LIMITED acting by a director and secretary or two
directors
)
)
)
)
)
)
)
)
)








…………………………………
Name:
Position:


…………………………………
Name:
Position:






25